internal_revenue_service uil number info release date cid department of the treasury washington dc person to contact edwin b cleverdon id no telephone number refer reply to cc dom it a - cor-103755-00 date dear has asked me to respond to your letter dated date senator for information concerning the standard mileage rates published by the internal_revenue_service most recently published in revproc_99_38 i r b in particular your letter is concerned that the standard mileage rate for medical purposes is lower than the mileage rate for business usage as discussed below the deductions allowed under the internal_revenue_code for medical_expenses differ from the deductions allowed for business_expenses and the mileage rates reflect these differences for business_expenses sec_162 of the code allows a deduction for all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business additionally sec_167 allows a depreciation deduction for property used in a trade_or_business the expenses of using a car for business purposes are reflected in the business standard mileage rate under section dollar_figure of revproc_99_38 the business rate takes into account depreciation or lease payments maintenance and repairs tires gasoline including all taxes thereon oil insurance and license and registration fees for medical_expenses sec_213 allows a deduction for expenses paid during the taxable_year not compensated by insurance or otherwise for medical_care and includes transportation primarily for and essential to medical_care in 510_f2d_435 10th cir and calafut v commissioner tcmemo_1964_239 the courts held that with respect to the expenses of operating an automobile only out-of- pocket expenses are deductible as medical_expenses thus section dollar_figure of revproc_99_38 provides that the medical standard mileage rate does not include the costs of depreciation or lease payments maintenance and repairs tires insurance and license and registration fees the medical standard mileage rate therefore is lower than the business standard mileage rate cor-103755-00 i hope this information is helpful please contact edwin b cleverdon identification_number at if we may be of further assistance sincerely deputy assistant chief_counsel income_tax accounting by robert a berkovsky chief branch cc senator
